Citation Nr: 0709233	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-03 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The veteran had active service in the United States Army from 
May 1944 to June 1945, to include combat duty in the European 
Theater of Operations.  He died in February 2004, and the 
appellant is his surviving spouse.  

The appellant's claim was advanced on the docket in March 
2007 due to the appellant's advanced age.  

As to the appellant's claim for DIC under 38 U.S.C.A. § 1318, 
the Board notes that the veteran had been assigned a total 
disability rating prior to his death although not so rated 
for the statutory period.  The pertinent law and regulations 
have undergone change in recent years, to include caselaw and 
an amendment to one of the applicable regulations.  The law 
is summarized below.

A surviving spouse may be entitled to dependency and 
indemnity compensation in the same manner as if the veteran's 
death were service- connected, under certain specific 
conditions.  VA shall pay DIC under 38 U.S.C.A. § 1318 to the 
surviving spouse of a veteran who dies not as the result of 
his own willful misconduct, and who at the time of death was 
in receipt of or "entitled to receive" compensation for a 
service-connected disability rated totally disabling provided 
- (1) the disability was continuously rated totally disabling 
for a period of at least 10 consecutive years immediately 
preceding death; (2) the disability was continuously rated 
totally disabling since the veteran's release from active 
duty and for a period of at least five years immediately 
preceding death; or if the veteran would have been entitled 
to receive such compensation but for clear and unmistakable 
error (CUE) in previous final RO decisions and certain 
previous final Board decisions; or (3) the veteran was a 
former POW who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

"Entitled to receive" means that, at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA, or had a total rating based upon individual 
unemployability (TDIU), but was not actually receiving 
compensation for an enumerated reason.  See 38 C.F.R. §§ 
3.22, 4.16.

Pursuant to a decision by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in August 2001 
finding that regulations regarding "hypothetical entitlement" 
to DIC were inconsistent and ordering a stay, VA suspended 
adjudication of all claims for DIC benefits under 38 U.S.C.A. 
§ 1318 where the veteran was not rated totally disabled for a 
continuous period of at least ten years prior to death.  
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I).

In August 2001, VA suspended the adjudication of claims for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318, due 
to a temporary stay on the adjudication of such claims that 
was imposed by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in National Organization of 
Veterans' Advocates, Inc., v. Secretary of Veterans Affairs, 
260 F.3d 1365 (Fed. Cir. 2001) [NOVA I].  In that decision 
the Federal Circuit directed the Department to conduct 
expedited rulemaking that would either explain why certain 
regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-were 
inconsistent or revise the regulations so that they are 
consistent.

The Department then revised 38 C.F.R. § 20.1106 to bring it 
into conformity with 38 C.F.R. § 3.22.  In an order issued 
January 10, 2003, the Federal Circuit lifted the stay on 
adjudication of 38 U.S.C.A. § 1318 claims, unless the claim 
was based on the receipt of new and material evidence.  (That 
stay was subsequently lifted as well and in any event, the 
appellant's DIC claim does not involve the submission of new 
and material evidence.)

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language under 38 U.S.C.A. § 1311(a) 
and 38 U.S.C.A. § 1318 should be interpreted in the same way 
and that 38 C.F.R. § 3.22 provided the correct 
interpretation.  The Federal Circuit held that VA could 
properly do so and had adequately explained its rationale.  
Id. at 1378.  The Federal Circuit also held that VA provided 
a permissible basis and sufficient explanation for its 
interpretation of the statutes as a bar to the filing of new 
claims posthumously by the veteran's survivor, i.e., claims 
where no claim had been filed during the veteran's life or 
the claim had been denied and was not subject to reopening-
"hypothetical entitlement" claims.  Id. at 1379-1380.

Pertinent case law has also held that "hypothetical 
entitlement" consideration for DIC benefits under 38 U.S.C.A. 
§ 1318 was allowable for claims filed prior to January 21, 
2000, i.e., the effective date of the VA regulation 
prohibiting "hypothetical entitlement."  Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005).  As the appellant's claim 
was received by VA in April 2004, such consideration is not 
warranted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The veteran served in the European Theater of Operations 
during the Second World War, and his decorations included the 
Purple Heart Medal due to wounds incurred in combat with 
forces of Nazi Germany at the Battle of the Hurtgen Forest in 
November 1944.  As a result of these wounds, service-
connection was granted for a disability of the left upper 
extremity, which was rated 60 percent, with additional 
special monthly compensation due to loss of use of the 
extremity.  Service connection for an anxiety disorder was 
also in effect during the veteran's lifetime, which was 
evaluated as 10 percent disabling.  Effective June 2003, the 
veteran was granted a total disability evaluation based on 
individual unemployability (TDIU).  

A certificate of death of record shows that the veteran died 
in February 2004.  The immediate cause of death was recorded 
as pneumonia.  Alzheimer's disease was listed as an 
underlying cause of death, and chronic obstructive lung 
disease as a significant condition contributing to death, but 
not resulting in the underlying cause of death.  

The appellant contends, in essence, that the veteran's 
service-connected disabilities caused or contributed 
substantially to his death (38 C.F.R. § 3.312) or, 
alternatively, that the veteran's was totally disabled due to 
his service-connected disabilities for a period of at least 
10 years prior to his death, which warrants entitlement to 
dependency and indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318. 

The Board notes at the outset that the veteran's terminal 
hospital records are not in the claims file.  While there are 
VA and private medical records (to include private nursing 
home reports) detailing care through January 2004, there is 
no account of the last month of the veteran's life and it is 
apparent that the veteran was transferred from a private 
nursing facility to a VA nursing home in late January 2004, 
with the veteran's death certificate stating that he died on 
February [redacted], 2004 at the VA Medical Center in Amarillo, 
Texas.  These terminal hospital records are relevant to the 
claim and must be secured prior to the Board's adjudication 
of the appeal.  38 C.F.R. § 3.159(c)(2) (2006).

With respect to the contention that the veteran's service-
connected psychiatric disorder played a significant role in 
causing his death, the appellant has submitted a medical 
opinion to support her assertion.  Specifically, the 
veteran's general practice of medicine physician opined in a 
May 2005 statement that a psychiatric disorder (categorized 
as post-traumatic stress disorder) "certainly contributed to 
[the veteran's] demise."  The RO rejected this opinion on 
the basis that it did not contain an adequate rationale for 
the conclusion presented.  The RO, instead, chose to rely on 
a September 2004 psychiatric examiner's opinion (who reviewed 
the claims file) that it was impossible to determine a 
relationship between the veteran's psychiatric disorder and 
his death without resort to speculation.  The Board finds 
that the private doctor's opinion is competent evidence that 
supports the appellant's claim, although its probative value 
is significantly diminished as it is rather conclusory in 
nature and it was not based upon a review of the record.  It 
is also apparent that the clinician is not a psychiatrist.  
On the other hand, the physician who authored the opinion had 
treated the veteran numerous times in the months and years 
preceding his death.  

In view of the foregoing, it is the Board's judgment that an 
opinion addressing the contended causal relationship based 
upon a review of the relevant evidence in the claims file and 
a rationale, preferably with citation to the clinical record 
is warranted.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c)(4) (2006).

Appellate consideration of the appellant's claim of 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
will be deferred pending the completion of the development 
ordered by this remand. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The medical records pertaining to the 
veteran's terminal hospitalization and 
interventive or palliative nursing care at 
VA facilities, to include the VA Medical 
Center in Amarillo, Texas, must be 
obtained and placed into the record for 
consideration prior to review by the 
medical and psychiatric examiner(s).  

3.  With written consent from the veteran, 
his treating physician, Dr. Mark E. Wormer, 
the general practice of medicine physician 
who opined in a May 2005 statement that the 
veteran's post-traumatic stress disorder 
"certainly contributed to [the veteran's] 
demise" should be contacted for the purpose 
of obtaining copies of any clinical records 
that support the opinion.  The physician 
should also be asked to provide a rationale 
for the nexus between the veteran's 
psychiatric disorder and his death. 

4.  The veteran's file should be sent to a 
psychiatrist and a specialist in internal 
medicine for the purpose of determining the 
cause or causes of the veteran's death.  
Following a review of the relevant medical 
and psychiatric evidence in the claims 
file, to include the death certificate and 
the veteran's terminal hospital records, 
the clinicians are asked to provide an 
opinion on the following:

In light of the evidence of record, 
what constituted the principal cause 
of the veteran's death, and which 
conditions substantially or 
materially contributed to the cause 
of death?

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's service-connected 
psychiatric disorder or residuals of 
a gunshot wound to the left upper 
extremity with loss of use of that 
extremity directly caused the 
veteran's death or contributed 
substantially or materially to the 
cause or causes of his death?    

The psychiatrist and specialist in 
internal medicine are advised that 
the term "as likely as not" does 
not mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The psychiatrist and specialist in 
internal medicine are also requested 
to provide a rationale for any 
opinion expressed.  If a conclusion 
cannot be reached without resort to 
speculation, the clinician(s) should 
so record in the examination 
report(s).  

5.  After completion to the extent 
possible of the directed development, re-
adjudicate the appellant's claim.  If the 
claim remains denied, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



